Citation Nr: 9935253	
Decision Date: 12/20/99    Archive Date: 12/23/99

DOCKET NO.  98-14 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for Post-Traumatic Stress 
Disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. R. Steyn, Associate Counsel







INTRODUCTION

The veteran had active military service from September 1979 
to May 1995. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from a September 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied the veteran's claim 
seeking entitlement to service connection for PTSD. 

Although the veteran stated in his August 1998 Substantive 
Appeal that he wanted a Board hearing, he confirmed in 
September 1999 that he no longer wanted such a hearing.  

Although a Statement of the Case was issued in April 1999 
regarding the issue of the propriety of the initial 
noncompensable evaluation assigned for impairment of the left 
knee, the veteran has not filed a Substantive Appeal 
regarding such issue to date, and accordingly, it is not in 
appellate status.  


FINDING OF FACT

The veteran's claim of service connection for PTSD is 
plausible.


CONCLUSION OF LAW

The veteran has submitted evidence of a well-grounded claim 
of service connection for PTSD.  38 U.S.C.A. § 1110, 5107 
(West 1991); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 
78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table).




REASONS AND BASES FOR FINDING AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that, under 38 U.S.C. § 5107(a), the 
Department of Veterans Affairs (VA) has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims (Court or CAVC) issued a decision 
holding that VA cannot assist a claimant in developing a 
claim which is not well grounded.  Morton v. West, 12 Vet. 
App. 477 (July 14, 1999), req. for en banc consideration by a 
judge denied, No. 96-1517 (U.S. Vet. App. July 28, 1999) (per 
curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet.App. 19, 21 (1993).  

The veteran contends he has PTSD as a result of stressors he 
experienced in service.  In support of his claim, he 
described stressors related to service, and underwent VA 
examinations in August 1997 and June 1998, which both showed 
diagnoses of PTSD related to service.  Under these 
circumstances, his claim of entitlement to service connection 
for PTSD is plausible and, therefore, well-grounded.  See 38 
U.S.C.A. § 5107 (West 1991); Cohen v. Brown, 10 Vet. App. 
128, 138 (1997).


ORDER

As the claim of service connection for PTSD is well grounded, 
the appeal to this extent is allowed subject to further 
action as discussed hereinbelow.


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.

In August 1997 and in June 1998, the veteran underwent VA 
examinations and was diagnosed with PTSD.  The veteran has 
described a number of stressors related to his military 
service, from both Operation Desert Storm and from his time 
spent in Somalia.  From Desert Storm, he described a stressor 
of clearing a road of dead Iraqi soldiers (August 1998 
Substantive Appeal and August 1997 VA examination).  He also 
described a stressor of undergoing scud missile attacks and 
having to put on gas masks (June 1998 VA examination and 
August 1997 VA examination).  

From his service in Somalia, the veteran stated that he saw 
decomposed bodies and starving children (August 1997 VA 
examination, June 1998 VA examination, and August 1998 
Substantive Appeal).  He also described the war lords 
attacking the convoys of food and having the war lords be 
active at night (August 1997 VA examination and August 1998 
Substantive Appeal).  

The stressors that the veteran has reported have not been 
verified yet.  For the reasons described below, a remand is 
necessary, so that the RO can attempt to verify the veteran's 
alleged stressors with the United States Armed Services 
Center for Research of Unit Records (USASCRUR).  

Regarding the verification of alleged stressors, the Board is 
now governed by the holding of the Court in Cohen v. Brown, 
10 Vet. App. 128 (1997).  Veterans Benefits Administration 
(VBA) Manual M21-1 provides that, "A denial solely because 
of an unconfirmed stressor is improper unless it has first 
been reviewed by the ESG or Marine Corps." Veterans Benefits 
Administration Manual  M21-1, Part VI, Change 61, para. 11.38 
(f) (4) (September 12, 1997).  It should be noted that the 
USASCRUR performs the same duties that the ESG used to 
perform.  

The RO should make an effort to obtain more specific 
information from the veteran about all of his alleged 
stressors.  Regardless of whether the veteran responds to 
such request, the RO must still attempt to verify the 
stressful incidents related by the veteran with the USASCRUR.  

The RO should obtain a copy of the veteran's DA-20, as well 
as his complete service personnel records from the National 
Personnel Records Center.  In particular, the RO should 
obtain a copy of the veteran's Official Military Performance 
File (OMPF).  

The RO should forward to the USASCRUR as much specific 
information as possible about the veteran's identified 
stressors and should also forward the veteran's DD-214 Form 
and DA-20 Form.  USASCRUR should provide all relevant 
documents as appropriate for the time periods in question, to 
include daily journals, operational reports - lessons learned 
documents, combat operations after action reports, unit 
histories, and morning reports.

For the reasons stated above, this case is REMANDED to the RO 
for the following actions:

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions.

2.  The RO should request the veteran's 
complete service personnel records from 
the National Personnel Records Center 
(NPRC), to include his Official Military 
Performance File (OMPF) and his DA Form 
20.  These records should be reviewed to 
ascertain whether they potentially 
corroborate the veteran's contentions.

3.  The RO should take appropriate steps 
to obtain and associate with the claims 
file any copies of VA and private medical 
records regarding the veteran's PTSD that 
have not already been associated with the 
claims folder.

4.  The RO should also take appropriate 
steps to contact the veteran in order to 
afford him another opportunity to provide 
additional information regarding the 
claimed stressors to which he was exposed 
during his period of service.  He should 
include specific details of the claimed 
stressful events during service, to 
include dates, places, detailed 
descriptions of the events, his service 
units, duty assignments and the names and 
other identifying information concerning 
any individuals involved in the events.  
He should be asked to provide specific 
information about the following alleged 
stressors in particular: (a) clearing a 
road of dead Iraqi soldiers; (b) 
undergoing scud missile attacks and 
having to put gas masks on; (c) seeing 
decomposed bodies and starving children; 
(d) having the war lords attack convoys 
of food and having the war lords be 
active at night.

5.  The RO should prepare and send a 
summary of the known details of the 
stressors that the veteran has described 
with the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR), 7798 
Cissna Road, Springfield, VA  22150.  As 
noted above, these stressors include: (a) 
clearing a road of dead Iraqi soldiers; 
(b) undergoing scud missile attacks and 
having to put gas masks on; (c) seeing 
decomposed bodies and starving children; 
(d) having the war lords attack convoys 
of food and having the war lords be 
active at night.

The RO should forward to the USASCRUR the 
veteran's DD-214 Form and DA-20 Form as 
well as his Official Military Personnel 
File (OPMF).  USASCRUR should provide any 
relevant documents as appropriate to 
include daily journals, operational 
reports, lessons learned documents, 
combat operations after action reports, 
unit histories, and morning reports for 
the time periods during which the veteran 
alleges that his stressors took place.  
Any response received from USASCRUR 
should be made part of the record.

6.  If the USASCRUR requests more 
specific descriptions of the stressors in 
question, the RO should immediately 
request the veteran to provide the 
necessary information.  If the veteran 
provides additional information, the RO 
should forward it to the requesting 
agency.  

7.  If any stressors are verified as a 
result of the requested development, the 
veteran should be scheduled for a VA 
psychiatric examination.  The examiner 
should be asked to review the entire 
record in conjunction with the 
examination.  The report of the 
examination should include a list of 
diagnoses of all psychiatric disorders 
the veteran has.  If a diagnosis of PTSD 
is reported, the examiner should identify 
the stressor or stressors on which the 
diagnosis is based.  

8.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action should be 
taken.  

9.  Upon completion of the above, the RO 
should review the evidence of record and 
enter its determination with respect to 
entitlement to service connection for 
PTSD.  In the event that the claim is not 
resolved to the satisfaction of the 
veteran, the RO must issue a supplemental 
statement of the case, a copy of which 
should be provided the veteran and his 
representative.  Thereafter, subject to 
current appellate procedures, the case 
should be returned to the Board for 
further appellate consideration, if 
appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals







